COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Cedkiera Fobbs v. The State of Texas

Appellate case number:      01-18-00226-CR & 01-18-00227-CR

Trial court case number:    1554558 & 1554559

Trial court:                262nd District Court

       Appellant’s court-appointed counsel filed a brief concluding that the above-
referenced appeals are frivolous. See Anders v. California, 386 U.S. 738, 744, 87 S. Ct.
1396, 1400 (1967). Appellant, acting pro se, has filed a motion requesting access to a copy
of the appellate records for use in preparing a response to appointed counsel’s brief. See
Kelly v. State, 436 S.W.3d 313, 315, 318–20 (Tex. Crim. App. 2014).
       We grant the motion and order the trial court clerk, no later than 10 days from the
date of this order, to provide a copy of the records, including the clerk’s records, the
reporter’s records, and any supplemental records, to the appellant. The trial court clerk
shall further certify to this Court, within 15 days of the date of this order, the date upon
which delivery of the record to the appellant is made. Finally, appellant’s response to his
appointed counsel’s brief shall be filed within 45 days of the date of this order.
       It is so ORDERED.




Judge’s signature: /s/ Michael Massengale
                     Acting individually  Acting for the Court

Date: August 23, 2018